       Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 1 of 17. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 LIBERTY HANGOUT, a registered student
 organization at Kent State University; and
 MICHAEL HEIL, an individual;                         Case No: ___________________

                        Plaintiffs,                   COMPLAINT FOR CIVIL RIGHTS
                                                      VIOLATIONS AND RELATED CLAIMS
         vs.
                                                      DEMAND FOR JURY TRIAL
 BEVERLY J. WARREN, in her official
 capacity as President of Kent State University;
 LAMAR R. HYLTON, individually and in his
 official capacity as Kent State University Dean
 of Students; DEAN TONDIGLIA in his official
 capacity as Director of Public Safety & Chief of
 the Kent State University Department of Public
 Safety; RICK O’NEIL, individually and in his
 official capacity as Kent State University
 Department of Public Safety lieutenant; and
 DOES 1-25;

                        Defendants.


       Plaintiffs Liberty Hangout and Michael Heil (collectively “Plaintiffs”) bring this action

against Defendants Beverly J. Warren, in her official capacity as President of Kent State

University; Lamar R. Hylton, individually and in his official capacity as Kent State University

Dean of Students; Dean Tondiglia, in his official capacity as Director of Public Safety & Chief of

the Kent State University Department of Public Safety; Rick O’Neil, individually and in his official

capacity as Kent State University Department of Public Safety lieutenant and DOES 1-25, for

nominal, compensatory, punitive, declaratory and injunctive relief.




                                                 1
       Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 2 of 17. PageID #: 2



                                        INTRODUCTION

       1.      This action seeks to protect and vindicate fundamental rights. It is a civil rights

action brought under the First and Fourteenth Amendments against government actors responsible

for charging a university student club for the cost of beefed-up security at one of its events based

on a fear that protesters opposed to the group’s message will try to suppress it by threatening and/or

committing violence prior to and during the event. By assessing such security fees against the

Plaintiffs, Defendants, and each of them, are responsible for ratifying an unconstitutional heckler’s

veto, taxing protected speech and rewarding those who disrespect the solemn and precious

freedoms safeguarded by the First and Fourteenth Amendments. Such a fee assessment against the

student sponsors of the event effectively curtails their ability to hold it due to the high cost of

security and amounts to a form of censorship and punishment.

                                 JURISDICTION AND VENUE

       2.      This action arises under the First and Fourteenth Amendments to the United States

Constitution, and is authorized pursuant to 42 U.S.C. § 1983 in relation to Defendants’ deprivation

of the Plaintiffs’ constitutional rights. Accordingly, this Court has federal question jurisdiction

under 28 U.S.C. §§ 1331 & 1343.

       3.      Venue is proper under 28 U.S.C. § 1391(b). Each and all of the acts alleged herein

were done by Defendants within Ashtabula County, Ohio.

       4.      This Court is authorized to grant a Declaratory Judgment under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201-02, implemented through Rule 57 of the Federal Rules of Civil

Procedure, and to issue the injunctive relief requested by Plaintiff under Rule 65 of the Federal

Rules of Civil Procedure; the requested injunctive relief under 28 U.S.C. § 1343(3); the requested

damages under 28 U.S.C. § 1343(3); and attorneys’ fees and costs under 42 U.S.C. § 1988.




                                                  2
        Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 3 of 17. PageID #: 3



                                             PARTIES

        A.      Plaintiffs

        5.      Plaintiff Liberty Hangout is a registered student organization (“RSO”) at Kent State

University. It has an interest in promoting the Second Amendment and has repeatedly encountered

difficulty with the university’s administration in obtaining permission to sponsor pro-Second

Amendment events.

        6.      Plaintiff Michael Heil is an individual residing in Powell, Ohio, a student at Kent

State University, and president of its Liberty Hangout chapter.

        B.      Defendants

        7.      Defendant Beverly J. Warren is the executive head of Kent State University and

possesses full authority and responsibility over the administration of all affairs and operations of

the University. Defendant Warren ultimately is responsible for all policies enacted and enforced

at Kent State University, including the policies challenged herein. She acted under color of state

law, and is sued in her official capacity.

        8.      Defendant Lamar R. Hylton is sued individually and in his official capacity as Kent

State University Dean of Students. Defendant Hylton acted under color of state law by enforcing

the policies and procedures challenged herein that were applied to deprive Plaintiffs of their

constitutional rights.

        9.      Defendant Dean Tondiglia is sued individually and in his official capacity as

Director of Public Safety and Chief of the Kent State University Department of Public Safety

(“KSU Police Department”). Defendant Tondiglia acts as the ultimate authority for the KSU Police

Department at the Kent campus and is responsible for its administration and policy-making, and

has ultimate authority to approve the policies and procedures challenged herein that were applied




                                                 3
        Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 4 of 17. PageID #: 4



to deprive Plaintiffs of their constitutional rights. Tondiglia acted under color of state law, and is

sued in his official capacity.

        10.     Defendant Rick O’Neil is sued individually and in his official capacity as a Kent

State University Department of Public Safety lieutenant. Defendant O’Neil acted under color of

state law by enforcing the policies and procedures challenged herein that were applied to deprive

Plaintiffs of their constitutional rights.

        11.     Plaintiffs are unaware of the true names and/or capacities of defendants sued herein

as DOES 1-25 and therefore sue said defendants by such fictitious names. Plaintiffs will amend

this Complaint to allege their true names and capacities when ascertained. Plaintiffs believe and

allege that each of the DOE defendants is legally responsible and liable for the incident, injuries,

and damages set forth in this Complaint. Each defendant proximately caused injuries and damages

because of their active participation in the subject incident, and/or because of their negligence,

breach of duty, negligent supervision, management or control, violation of public policy, or

tortious conduct. Each defendant is liable for his/her personal conduct, vicarious or imputed

negligence, fault, or breach of duty, whether severally or jointly, or whether based upon agency,

employment, ownership, entrustment, custody, care or control or upon any other act or omission.

Plaintiffs will ask leave to amend this Complaint subject to further discovery and investigation.

                                    FACTUAL BACKGROUND

        A.      Liberty Hangout Applies For Use Of KSU’s Kiva Event Spaces

        12.     Kent State University’s (“KSU”) student center, known as the Kent Student Center

(“KSC”), is described as “dedicated to meeting the needs of our students, faculty/staff, and

University guest. Our event spaces have the flexibility needed to support the many types of events

taking place on campus each day. From student activities to conferences we have a space to meet




                                                  4
           Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 5 of 17. PageID #: 5



your needs.”1 KSC’s first floor event space, known as the Kiva event space, is a 24’ x 38’, 4144

square foot auditorium that can accommodate 410 guests.2 The Kiva event space is opened for

expressive activity by part or all of the public.

           13.      On or about October 10, 2018, Plaintiff Michael Heil (“Heil”) on behalf of KSU’s

Liberty Hangout chapter (collectively “Liberty Hangout”) prepared and submitted an application

for use of the Kiva event space on November 19, 2018, to host an event entitled “Let’s Talk Gun

Rights” featuring Kaitlin Bennett. Ms. Bennett is a KSU graduate, former president and founder

of KSU’s Liberty Hangout chapter, an avid gun enthusiast and Second Amendment advocate. The

application was made via an online campus protocol.

           14.      On or about October 25, 2018, Liberty Hangout received confirmation from the

KSU Student Center of a “hold” on the Kiva event space consisting of a breakdown of estimated

costs. In addition to equipment and set-up labor costs, the estimate included event security costs

totaling $1,798.40 chargeable to Liberty Hangout as follows:

    Police Officers (3.5 hours @ $48.00/hr)                           8      $168.00     $1,344.00
    Hall Security Personnel (4 hours @ $18.35/hr)                     5      $73.40      $367.00
    Hall Security Personnel (4 hours @ $21.85/hr)                     1      $87.40      $87.40

           B.       KSU’S Event Security Fee Policy

           15.      KSU’s Policy Register PR 4-03.1(C)(3) (hereinafter “security fee policy”) provides

in pertinent part:

           (1) Sponsorship. All demonstrations, marches and non-university affiliated speakers …
           must be sponsored by a registered student organization or university department.

           ***

           (3) Responsibility. In all instances, those sponsoring demonstrations, marches or speakers
           are responsible for making the necessary provisions to maintain the peaceful demeanor of
           the assembly, including the arrangements for marshals or other self-governing services in


1
    https://www.kent.edu/universityevents/event-spaces
2
    https://www.kent.edu/university-events/first-floor-event-spaces

                                                           5
       Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 6 of 17. PageID #: 6



       cooperation with the assigned university security personnel. The sponsoring group shall
       be responsible for all expenses and damages incurred to the university.

(Emphasis added.)

       16.     KSU has not adopted any written policy standards providing guidance to its

administrators in determining the conditions necessary to assess security fees or the process of

evaluating and assessing the risk associated with the amount and type of security needed. Indeed,

KSU’s standards for the enforcement of its security fee policy lacks any objective, content-neutral

and viewpoint-neutral written guidance.

       C.      KSU’s Security Fee Policy, Facially And Applied To Plaintiffs, Requires
               Reference To The Reactions Of Violent Mobs Targeting Politically
               Conservative Speakers

       17.     KSU determines the amount of security fees it assesses against a group based upon

the reaction to controversial speakers by hostile agitators. KSU makes no pretense that its security

policy at any location on campus shifts the financial burden for security to RSOs. In response to

Plaintiffs’ concerns over the security charges estimated for Liberty Hangout’s November 19, 2018,

event, counsel for KSU’s attorney provided this explanation:

       As you know, Ms. Bennett's recent September 29, 2018 rally on Kent State's campus
       required a significant law enforcement presence to ensure the safety of Ms. Bennett, rally
       attendees, and members of the University community. Because this event was not
       sponsored by a student organization, the University footed a bill of approximately
       $65,000.00 to provide necessary security. Since that rally, Ms. Bennett has made various
       claims on social media that she has received death threats and other threats of physical
       violence. Kent State would not be justified in ignoring these threats or the security needs
       attendant to Ms. Bennett's previous event as it considers how to best protect Ms. Bennett,
       Liberty Hangout, and members of the University community who may participate in the
       anticipated November 19 event.

       18.     Counsel’s explanation failed to identify whether or what objective, content- and

viewpoint-neutral standards prevent KSU from unconstitutionally enforcing its security fee policy.




                                                 6
        Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 7 of 17. PageID #: 7



        D.       Plaintiffs Intend To Engage In Expressive Activity At KSU In The Future

        19.      Plaintiffs intend to engage in protected speech activities in the future at KSU,

including within the Kiva event space. Other RSOs at KSU are realistically likely to take advantage

of the use of KSU’s venues for protected speech activities as well. A realistic danger that the

security fee policy will significantly compromise First Amendment protections for Plaintiffs as

well as parties not before the Court exists and student speech activities are being chilled due to

Defendants’ enforcement of its security fee policy.

                                          LEGAL CLAIMS

                                   FIRST CLAIM FOR RELIEF

              Violation of the First Amendment (42 U.S.C. § 1983) – Freedom of Speech

        20.      Plaintiffs incorporate by reference the allegations in the preceding paragraphs, as if

fully set forth herein.

        21.      The Kiva event space is at minimum a limited public forum, or at least a designated

public forum – as it must be, under state-wide regulations, and long-standing Supreme Court

precedent. Accordingly, KSU is required to allow plaintiffs to bring speakers of their own choosing

to speak on campus, free from unreasonable content and/or viewpoint content-based speech

restrictions that are not narrowly tailored to serve a compelling government interest, and content-

neutral time, place and manner restrictions that are not narrowly tailored to serve an important

government interest or that fail to leave open ample alternative channels for the communication of

the message.

        22.      Defendants, acting under color of state law and according to KSU’s security fee

policy, custom, pattern, and practice, have failed to meet these constitutional standards by adopting

and enforcing a facially and as-applied unconstitutional security fee policy that grants Defendants

unfettered discretion to impose unreasonable security fees on Plaintiffs and other RSOs; which



                                                   7
        Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 8 of 17. PageID #: 8



Defendants have enforced according to the their whim and taste, or the demands of an off-campus

mob of masked agitators.

        23.     Defendants’ actions fail to meet constitutional scrutiny because the security fee

policy is facially and as-applied unreasonable, and was adopted and enforced in a content-based

and viewpoint-based discriminatory manner, with the effect of chilling, marginalizing, or banning

the expression of conservative viewpoints on KSU campuses.

        24.     The security fee policy is unconstitutionally vague, and therefore void as a matter

of law, both on its face, and as it is being applied to Plaintiffs.

        25.     As a direct and proximate consequence of Defendants’ violation of Plaintiffs’

federal civil rights under 42 U.S.C. § 1983 and the First Amendment, Plaintiffs have suffered and

will suffer irreparable injury that cannot fully be compensated by an award of monetary damages.

        26.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory relief

and temporary, preliminary, and permanent injunctive relief invalidating and restraining

enforcement of the restrictions allowed or required by the security fee policy. Additionally,

plaintiffs are entitled to monetary damages arising from the unconstitutional actions of Defendants

and each of them, sued herein in their individual capacities, as well as reasonable costs of suit.

        27.     Plaintiffs found it necessary to engage the services of private counsel to vindicate

their rights under the law. Plaintiffs are therefore entitled to an award of attorneys’ fees pursuant

to 42 U.S.C. § 1988.

                                 SECOND CLAIM FOR RELIEF

          Violation of the First Amendment (42 U.S.C. § 1983) – Freedom of Assembly

        28.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs, as if

fully set forth herein.




                                                    8
        Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 9 of 17. PageID #: 9



        29.      The First Amendment prohibits government from abridging the right of the people

to assemble peaceably. Freedom of assembly is the individual right or ability of people to come

together and collectively express, promote, pursue, and defend their ideas. The right to freedom of

association is recognized as a human right, a political right and a civil liberty.

        30.      Defendants, and each of them, abridge Plaintiffs’ right to assemble by imposing a

draconian and unreasonable security fee for their scheduled event, thereby creating and enforcing

a de facto prohibition on their right to assemble without government-approved endorsement of

their message.

        31.      As a direct and proximate consequence of Defendants’ violation of Plaintiffs’

federal civil rights under 42 U.S.C. § 1983 and the First Amendment, Plaintiffs have suffered and

will suffer irreparable injury that cannot fully be compensated by an award of monetary damages.

        32.      Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory relief

and temporary, preliminary, and permanent injunctive relief invalidating and restraining

enforcement of the restrictions allowed or required by the security fee policy. Additionally,

plaintiffs are entitled to monetary damages arising from the unconstitutional actions of Defendants

and each of them, sued herein in their individual capacities, as well as reasonable costs of suit.

        33.      Plaintiffs found it necessary to engage the services of private counsel to vindicate

their rights under the law. Plaintiffs are therefore entitled to an award of attorneys’ fees pursuant

to 42 U.S.C. § 1988.

                                  THIRD CLAIM FOR RELIEF

                 Violation of the First Amendment (42 U.S.C. § 1983) – Retaliation

        34.      Plaintiffs incorporate by reference the allegations in the preceding paragraphs, as if

fully set forth herein.




                                                   9
      Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 10 of 17. PageID #: 10



          35.   Plaintiffs and their members have engaged in constitutionally protected speech,

namely, holding and expressing conservative viewpoints by inviting conservative speakers to

speak on the KSU campus.

          36.   By treating Plaintiffs and their members differently from similarly situated

students, student organizations, and members of the public because they are conservative and

because of their conservative beliefs, among other things, Defendants, acting under color of state

law and according to policy and practice, have retaliated against Plaintiffs and their members for

holding and expressing disfavored views, and in so retaliating, have engaged in conduct that would

chill a person of ordinary firmness from continuing to engage in the protected speech activity.

          37.   Plaintiffs and their members’ actions in holding and expressing disfavored views

was a substantial and motivating factor in Defendants’ retaliation against them by imposing

unlawful restrictions on Plaintiffs and their members’ federal civil rights secured under 42 U.S.C.

§ 1983 and the First Amendment, causing Plaintiffs to suffer and continue in the future to suffer

irreparable injury that cannot be fully compensated by an award of monetary damages.

          38.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory relief

and temporary, preliminary, and permanent injunctive relief invalidating and restraining

Defendants’ retaliation against Liberty Hangout and its members for their utterances of protected

speech.

          39.   Additionally, Plaintiffs are entitled to monetary damages arising from the

unconstitutional actions of Defendants, and each of them, sued herein in their individual capacities,

as well as reasonable costs of suit.

          40.   Plaintiffs found it necessary to engage the services of private counsel to vindicate

their rights under the law. Plaintiffs are therefore entitled to an award of attorneys’ fees pursuant

to 42 U.S.C. § 1988.


                                                 10
      Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 11 of 17. PageID #: 11



                                 FOURTH CLAIM FOR RELIEF

              Violation of the Fourteenth Amendment (42 U.S.C. § 1983) – Due Process

        41.      Plaintiffs incorporate by reference the allegations in the preceding paragraphs, as if

fully set forth herein.

        42.      Defendants, acting under color of state law and according to a policy, pattern and

practice, have enacted a security fee policy, which is vague, overbroad, and improperly affords

Defendants unfettered discretion in its application, and therefore deprives Plaintiffs of their clearly

established due process rights guaranteed by the Fourteenth Amendment to the United States

Constitution.

        43.      As a direct and proximate consequence of Defendants’ violations of Plaintiffs

federal civil rights under 42 U.S.C. § 1983 and the Fourteenth Amendment, Plaintiffs have suffered

and will suffer irreparable injury that cannot fully be compensated by an award of monetary

damages.

        44.      Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory relief

and temporary, preliminary, and permanent injunctive relief invalidating and restraining

enforcement of the security fee policy. Additionally, Plaintiffs are entitled to monetary damages

arising from the unconstitutional actions of Defendants, and each of them, sued herein in their

individual capacities, as well as reasonable costs of suit.

        45.      Plaintiffs found it necessary to engage the services of private counsel to vindicate

their rights under the law. Plaintiffs are therefore entitled to an award of attorneys’ fees pursuant

to 42 U.S.C. § 1988.




                                                  11
      Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 12 of 17. PageID #: 12



                                  FIFTH CLAIM FOR RELIEF

          Violation of the Fourteenth Amendment (42 U.S.C. § 1983) – Equal Protection

        46.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs, as if

fully set forth herein.

        47.     By treating Plaintiffs and their members, differently from similarly situated

students, student organizations, and members of the public because they are conservative and

because of their conservative beliefs, among other things, Defendants, acting under color of state

law and according to policy and practice, have engaged in actions that discriminate on the basis of

political status and belief and have therefore deprived Plaintiffs of their clearly established equal

protection rights guaranteed by the Fourteenth Amendment to the United States Constitution.

        48.     As a direct and proximate consequence of Defendants’ violations of Plaintiffs’

federal civil rights under 42 U.S.C. § 1983 and the Fourteenth Amendment, Plaintiffs have suffered

and will suffer irreparable injury that cannot be fully compensated by an award of monetary

damages.

        49.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory relief

and temporary, preliminary, and permanent injunctive relief invalidating and restraining

enforcement of the security fee policy. Additionally, Plaintiffs are entitled to monetary damages

arising from the unconstitutional actions of Defendants.


                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray for relief and judgment against Defendants,

jointly and severally, as follows, in amounts according to proof:

        1.      For judgment in favor of Plaintiffs against Defendants;

        2.      For all damages legally and/or proximately caused to Plaintiffs by Defendants in

an amount to be determined at trial;

                                                 12
      Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 13 of 17. PageID #: 13



       3.      For a declaration that Defendants violated 42 U.S.C. § 1983;

       4.      For a declaration that Defendants violated the First and Fourteenth Amendments to

the United States Constitution;

       5.      For nominal damages for the past loss of their constitutional rights as set forth in

this Complaint;

       6.      For compensatory damages according to proof;

       7.      For punitive and exemplary damages for all claims for which such damages are

authorized;

       8.      For preliminary, and permanent injunctive relief prohibiting Defendants from

enforcing their unconstitutional content- and/or viewpoint-based security fee policy against

Plaintiffs and those similarly situated and from unconstitutionally ratifying a heckler’s veto by

inhibiting Plaintiff’s First Amendment and Fourteenth Amendment rights of speech, expression,

assembly and association and those rights belonging to third parties in the future.

       9.      For an award of reasonable attorneys’ fees, costs and expenses pursuant to 42

U.S.C. § 1988 other applicable law;

       10.     For costs of suit incurred herein; and

       11.     For such other and further relief as the Court deems just and proper.

///

///

///




                                                13
     Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 14 of 17. PageID #: 14



DATE: November 7, 2018

 FREEDOM X                                            LAW OFFICES OF MICHAEL A.
                                                      MALYUK
  s/ William J. Becker, Jr.
 William J. Becker, Jr.                                s/ Eric S. McDaniel
 (CA Bar No. 134545)                                  Eric S. McDaniel (0090827)
 (Pro Hac Vice admission pending)                     138 Stow Avenue
 www.FreedomXLaw.com                                  Cuyahoga Falls, Ohio 44221
 11500 Olympic Blvd., Suite 400                       www.malyuk.com
 Los Angeles, CA 90064                                Telephone: (330) 929-9700
 Telephone: (310) 636-1018                            Fax: (330) 929-9720
 Fax: (310) 765-6328                                  Email: eric@malyuk.com
 Email: bill@freedomxlaw.com
                                                      Attorneys for Plaintiffs, Michael
 Attorneys for Plaintiffs, Michael Heil and Liberty   Heil and Liberty Hangout
 Hangout



                   DEMAND FOR JURY TRIAL ON FOLLOWING PAGE




                                               14
      Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 15 of 17. PageID #: 15



                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs Michael Heil and

Liberty Hangout demand trial by jury on all individual claims they bring against their attackers in

this action of all issues so triable.

Dated: November 6, 2018

 FREEDOM X                                                 LAW OFFICES OF MICHAEL A.
                                                           MALYUK
  s/ William J. Becker, Jr.
 William J. Becker, Jr.                                     s/ Eric S. McDaniel
 (CA Bar No. 134545)                                       Eric S. McDaniel (0090827)
 (Pro Hac Vice admission pending)                          138 Stow Avenue
 www.FreedomXLaw.com                                       Cuyahoga Falls, Ohio 44221
 11500 Olympic Blvd., Suite 400                            www.malyuk.com
 Los Angeles, CA 90064                                     Telephone: (330) 929-9700
 Telephone: (310) 636-1018                                 Fax: (330) 929-9720
 Fax: (310) 765-6328                                       Email: eric@malyuk.com
 Email: bill@freedomxlaw.com
                                                           Attorneys for Plaintiffs, Michael
 Attorneys for Plaintiffs, Michael Heil and Liberty        Heil and Liberty Hangout
 Hangout



                             VERIFICATION ON FOLLOWING PAGE




                                                15
Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 16 of 17. PageID #: 16
      Case: 5:18-cv-02567-JRA Doc #: 1 Filed: 11/07/18 17 of 17. PageID #: 17



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of November, 2018, I electronically filed the foregoing

document with the Clerk of the United States District Court using the CM/ECF system which will

send notification of such filing to all parties who are registered with the CMECF system.

       DATED this 7th day of November, 2018

                                                     By: /s/ Eric S. McDaniel
                                                         Eric S. McDaniel (0090827)




                                                17
